Citation Nr: 1024598	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for cerebral vascular 
disease to include the residuals of a stroke, claimed as 
secondary to service-connected PTSD.

3.  Entitlement to service connection for a respiratory disorder 
to include asthma, claimed as secondary to service-connected 
PTSD.

4.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1964 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the RO.

The issues of service connection for hypertension and cerebral 
vascular disease to include the residuals of a stroke, and the 
claim for a TDIU rating are addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

 1.  The Veteran is not shown to have manifested complaints or 
findings of a respiratory disorder in service or for many years 
thereafter.  

2.  The currently demonstrated asthma is not shown to be due to 
an event or incident of his period of active service or to have 
been caused or aggravated by the service-connected PTSD.  

3.  The service-connected PTSD is not shown to be manifested by 
more than occupational and social impairment with reduced 
reliability and productivity or difficulty is establishing and 
maintaining effective work and social relationships; a disability 
picture manifested by occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships is not demonstrated.


CONCLUSIONS OF LAW

1.  The Veteran's respiratory disability to include asthma is not 
due to disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result of 
the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for the assignment of an increased rating in 
excess of 50 percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 including Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2006 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of his claims consistent with the laws and regulations outlined 
above.  

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned, disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations for 
PTSD; however, one was not provided or needed regarding the 
respiratory disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.")  

The requirements for scheduling an examination to determine the 
etiology of the Veteran's current respiratory disorders are not 
met since the evidence does not suggest there is a current 
disability related to service or service-connected PTSD.  The 
examinations for PTSD are adequate for rating purposes.  See Barr 
v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these claims.  


Analysis

Respiratory Disorder

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service-connected; and (3) competent 
evidence of a nexus between the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is relevant to this claim for increase, and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran contends that his respiratory disability is caused or 
aggravated by the service-connected PTSD.  In the present case, 
the Veteran currently is shown to have a respiratory disability.

The Veteran's respiratory problems were documented as early as 
June 1985 during an Agent Orange Registry examination; the 
impression included that of recurrent mild bronchitis.  There was 
nothing in the examination report to suggest that his bronchitis 
was caused or aggravated by his PTSD, but he was noted to have 
had a 20 year history of smoking two packs of cigarettes a day.

The private treatment records in 2005 and 2006 continue to note 
the Veteran was a smoker and included additional diagnoses of 
chronic obstructive pulmonary disease (COPD), asthmatic 
bronchitis and asthma.  None of these records suggests that the 
respiratory disorders are caused or aggravated by the service-
connected PTSD.

In March 2006, a private physician offered a statement that noted 
the Veteran had been a patient since 1989 and had been treated 
for COPD and recurrent bronchitis.  The physician did not suggest 
that the respiratory disorders were caused or aggravated by the 
service-connected PTSD.  

The only evidence offered in support of his claim are his own lay 
assertions that his anxiety attacks related to PTSD aggravate his 
asthma.  Under certain circumstances, lay statements may serve to 
support claims by supporting the occurrence, diagnosis, or 
etiology of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

However, the Board finds that the Veteran's lay assertions alone 
cannot constitute competent evidence for the purpose of 
establishing that underlying lung disease was aggravated by the 
service-connected PTSD.  

The medical progression of the Veteran's respiratory disability 
is not the type of event that lends itself to cause and effect-
type observations by a lay person.  

Furthermore, aggravation, which is defined as a chronic worsening 
of the underlying condition as opposed to a temporary flare-up of 
symptoms is also beyond the scope of lay observation in 
connection with the Veteran's statement recorded during the 
course of treatment.  

For example, in January 2005, the Veteran was treated for 
increased shortness of breath.  The only reference to anxiety was 
in the context of reporting the Veteran's overall medical 
history.  There was no indication that anxiety, in particular, 
was a factor that causing or contributing to the shortness of 
breath at that time.  

In April 2005, the Veteran was admitted for increased shortness 
of breath, but there were no complaints or reference to anxiety 
or PTSD.  An August 2006 hospitalization record showed that the 
Veteran was seen for an exacerbation of his asthma, but there 
were no complaints or reference to anxiety at the time.  

Thus, on this record, the Veteran's own lay statements are shown 
to be inconsistent with the more reliable information actually 
recorded for treatment purposes.  

Under the circumstances, the Board finds no competent lay or 
medical evidence sufficient to establish a causal relationship 
between the service-connected PTSD and the currently demonstrated 
respiratory disease.  Accordingly, lacking such evidence, the 
claim of service connection must be denied.  

The Board also has considered whether the claimed respiratory 
disorder was directly related to the Veteran's active service, 
including his active duty in the Republic of Vietnam.  However, 
the service treatment records are silent for complaints, 
findings, or diagnosis of a respiratory disorder.  

As noted, the earliest record of a respiratory disorder was in 
June 1985.  There is no competent evidence linking the onset of 
his respiratory disorders to any event or incident of his period 
of active service.  

To the extent that his respiratory disorder may be related to the 
Veteran's well-documented longstanding history of cigarette use, 
service connection may not be granted for disability on the basis 
that it resulted from the use of tobacco products in service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2009).  
Therefore, any claim for service connection on the basis of 
tobacco use that began in service would be precluded by law.

In short, as a preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


PTSD

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  This practice is known as "staged" 
ratings.  As explained below, the Board finds that "staged" 
ratings are warranted.

Service connection for PTSD was established in an October 1985 
rating decision and a 10 percent rating was assigned.  In 
December 2002, the rating was increased to 50 percent.   A 
January 2006 decision by the Board denied a further increase.  
The Veteran's service-connected PTSD is rated under the General 
Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Code 
9411).  

Under Code 9411, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

According to the American Psychiatric Association's DSM-IV, GAF 
scores from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning (e.g., 
few friends, conflicts with peers and co- workers).  

GAF scores from 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

GAF scores from 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See 38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of the DSM-IV for rating purposes).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 
(2009).  

Accordingly, a certain GAF score does not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, it is 
but one factor to be considered in conjunction with all the other 
evidence of record.

The January to December 2006 VA treatment records indicate the 
service-connected PTSD was essentially stable with mild 
variations in symptoms from time to time.  Overall, he endorsed 
symptoms of sleep disturbance, avoidance of people, 
hypervigilance, numbness, a lack of interest in most things, mild 
depression, panic attacks several times a week, anxiousness and 
decreased concentration.  He did report having pleasure in 
reading and visiting the beach.  

The mental status evaluations showed that he was consistently 
pleasant and cooperative.  His speech was normal in rate and 
rhythm, and his thought processes were logical and goal directed.  
His mood was not depressed, but it was usually "blah".  His 
affect was for the most part restricted or euthymic on occasion.  

The Veteran did not have suicidal or homicidal ideation, or 
visual or auditory hallucinations.  His judgment and insight were 
intact.  In February 2006, he was given a GAF score of 52.

A February 2006 questionnaire completed by the Veteran's 
psychiatrist noted that, during the course of treatment, he 
experienced a worsening of symptoms with multiple stressors.  His 
stress tolerance was very limited, and he isolated himself from 
most social interactions.  He did not have suicidal ideation, 
hallucinations or delusions.  His mood was mildly depressed with 
constricted affect, but he was alert and oriented.   

The Veteran's memory and judgment were intact, and he was 
independent in his activities of daily living.  He reported 
having nightmares and difficulty sleeping.  He liked to read 
daily, but had difficulty concentrating.  He also spent time with 
his daughters and grandchildren.  He admitted having a few 
interpersonal conflicts, which he avoided.  He indicated that his 
PTSD affected his memory, ability to complete tasks, getting 
along with others, following instructions, and concentration.  He 
had lost jobs in the past due to his difficulty getting along 
with others.  

A March 2006 Social Security Administration (SSA) Psychiatric 
Review noted that the Veteran socialized regularly with family, 
shopped and went out alone.  He had a history of interpersonal 
problems and could not handle stress.  

The mental status examination indicated that his appearance and 
speech were within normal limits.  His mood was mildly depressed 
with a constricted affect.  The Veteran socially isolated and he 
was unable to sustain relationships.  Judgment and insight were 
intact.  

The functional capacity assessment noted that he was more 
depressed due to multiple stressors; however, his task 
performance was not affected by his thought process in that he 
was able to understand and remember simple and detailed 
instructions and carry out tasks.  He could relate adequately to 
supervisors, adapt to work changes, and travel independently.  
His stress tolerance was somewhat limited.  

On November 2006 VA examination, the Veteran had a mild 
improvement in sleep since his last examination.  He reported 
having nightmares and intrusive thoughts daily, hyperstartle and 
hypervigilance, decreased concentration, and a lack of enjoyment 
with decreased pleasure in reading.  His mood was described as 
"okay," and he was noted to have hope.  

Socially, the Veteran's 9-year relationship with a girlfriend had 
ended because he would not marry her.  He had 3 or 4 friends with 
whom he communicated infrequently.  He socialized once in a 
while, but did not stay out long.  Overall, he considered himself 
a loner.  

Occupationally, the Veteran was noted to have stopped working due 
to physical limitations; he did not discuss how his PTSD symptoms 
impacted his ability to perform his job.  The mental status 
examination was consistent with what was reported in VA treatment 
records.  His attention and concentration were mildly impaired.  
He was given a GAF score of 52.  

A January 2007 VA treatment record indicated that the Veteran 
reported feeling more anxious and that his symptoms seemed worse 
due to medication he was prescribed for a cough.  

In March 2007, the Veteran reported that his depression was due 
more to his life situation than his PTSD.  He complained of 
increased stress and depression.  The assessment indicated there 
was no change in symptoms.  

In May 2007, his mood was mostly good and he looked forward to a 
reunion.  He felt less stressed, and there was no significant 
change in his mental status examination.  A GAF score of 58 was 
assigned.  

In May 2007, the Veteran underwent a 2-day inpatient PTSD 
evaluation.  The records indicated that he was initially very 
anxious, but eventually became more comfortable, socialized with 
other veterans and staff, and participated in activities.  It was 
noted that he was pleasant and compliant.  He reported having 
longstanding periodic depression, anxiety with panic attacks, 
interpersonal problems, and anger and rage issues.  

Current complaints included those of a frequent, sad mood; 
insomnia; intermittent irritability; fatigability; restlessness; 
social withdrawal; emotional numbing and distancing, and 
essential anhedonia.  He had spontaneous panic attacks 2 to 3 
times a week that were less frequent and severe with his current 
medications.  

The Veteran denied currently having significant anxiety, problems 
with memory or concentration, delusions, hallucinations, or 
suicidal or homicidal ideation.  

Psychological testing included the MMPI-2, which resulted in a 
valid profile that showed his social introversion was in the 
normal range and indicated an absence of social constriction or 
social anxiety.  

A mental status evaluation showed that he was neat, clean, and 
cooperative, with no cognitive or memory impairment.  His mood 
was anxious and depressed, but he could smile.  His affect was 
constricted but appropriate.  There was no formal thought 
disorder.  A current GAF score of 40 was assigned, and the 
highest GAF score in the past year was also 40.  

On April 2008 VA examination, the examiner noted that the 
Veteran's symptoms remained the same in both quality and level of 
severity as described in the report of the 2006 VA examination.  
The symptoms included marked irritability, low frustration 
tolerance, sleep disturbance with nightmares, mood disturbance 
with episodes of dysphoria, hyperactivity, hypervigilance, and 
anhedonia.  His functional status was that he was retired, and he 
led a relatively low stress and somewhat passive lifestyle.  He 
socialized regularly with buddies at the VFW and occasionally 
with his daughter and ex-girlfriend.  He also maintained social 
ties locally and around the country via email and the telephone.  
Leisure and recreational activities included watching television, 
planning a cross country trip, and being involved in veterans 
organizations.  

The mental status examination indicated that he was preoccupied 
with his medical status.  His mood was mildly irritable and 
anxious throughout the interview.  His affect was mildly 
constricted and limited primarily to the negative range.  There 
was no evidence of homicidal or suicidal ideation.  There was no 
evidence of behavioral or impulse control problems.  A GAF score 
of 55 was assigned.  

The competent evidence does not show that, at any time during the 
appeal, the service-connected PTSD was manifested by occupational 
and social impairment, manifested by deficiencies in most areas, 
such as work, school, family relations, judgment, thinking or 
mood.

With regard to family relations, judgment, and thinking, no 
significant impairment was shown.  The Veteran maintained a 
relationship with his daughter and grandchildren despite records 
that indicate he avoided people, was emotionally distant and felt 
numb.  He was also able to establish and maintain relationships 
outside his family as he had friends he socialized with and 
organizations in which he was involved.  

His judgment and thinking were shown to be intact.  His thought 
processes were consistently logical, goal directed and coherent.  
He had no suicidal or homicidal ideation and denied visual or 
auditory hallucinations or delusions.  

The Veteran's impairment was demonstrated by periods of being 
apathetic, mildly depressed, irritable and anxious.  His affect 
was also noted to be constricted.  However, these symptoms did 
not result in any serious deficiencies as he functioned 
independent, effectively and appropriately.  He was able to 
drive, shop, go out alone and care for himself without 
assistance.  He consistently presented himself as cooperative and 
pleasant during evaluations or treatment.  

While one record noted the Veteran had anger and rage issues, he 
never demonstrated any impaired impulse or behavioral control.  A 
May 2006 record noted that he reasonably engaged in the world 
around him, participated in a Memorial Day service, and attended 
multiple doctor's appointments.  

Although the record suggests the Veteran experienced deficiencies 
at work, his symptoms would produce no more than reduced 
reliability and productivity.  The SSA Functional Capacity 
Assessment noted that his task performance was not affected by 
thought processes.  He was able to understand and remember simple 
and detailed instructions and carry out tasks.  The assessment 
also indicated that he could relate adequately to supervisors, 
adapt to work changes, and travel independently.  

On more than one occasion, the Veteran reported that he stopped 
working due to physical problems.  At times, his concentration, 
attention, and memory were mildly impaired but, otherwise, 
normal.  His greatest challenge would be in the area of stress 
and frustration tolerance, which were considered to be very 
limited.  Nevertheless, he appeared to function adequately in 
low-stress environments.  Panic attacks only occurred 2 to 3 
times a week and they were controlled with medication. 

A June 2006 record noted that the Veteran attended summer 
classes, and the record was silent on how his PTSD symptoms might 
have impacted his studies.

The record also reflects that the Veteran has additional symptoms 
such as sleep difficulty, intrusive thoughts, hypervigilance, 
hyperstartle, fatigability, and restlessness, the evidence does 
not suggest that any of these symptoms have or would create a 
deficiency in any area of his life that would produce 
occupational or social impairment.  

The Board has also considered the GAF scores assigned during the 
course of the appeal.  The scores have predominantly ranged from 
52 to 58 and are reflective of moderate symptoms or moderate 
difficulty in social, occupational, or school function.  These 
scores are consistent with the 50 percent rating currently 
assigned and the degree of functional impairment shown by the 
record.  

The only score suggestive of greater impairment is found in May 
2007 records.  During a 2-day inpatient evaluation, he was given 
a GAF score of 40 and the highest score in the past year was 
noted as 40.  However, since the evidence does not suggest the 
Veteran underwent any significant worsening of symptoms during 
this evaluation, and since scores prior to and shortly after this 
evaluation are higher, the inpatient scores do not appear to be 
reliable or accurately reflect the severity of his symptoms.  

The Board's considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the Veteran's PTSD 
involves factors such as marked interference with employability 
or frequent hospitalizations so as to render the schedular 
criteria inadequate.  Furthermore, the schedular evaluation is 
not inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the service-connected PTSD.  Consequently, the 
Board finds that referral for extraschedular consideration is not 
warranted.

Accordingly, on this record, an increased rating in excess of 50 
percent for the service-connected PTSD is denied.   


ORDER

Service connection for a respiratory disorder to include asthma 
is denied.

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.


REMAND

The Veteran contends that his hypertension and cerebral vascular 
disease, to include the residuals of a stroke, are related to his 
service-connected PTSD.  On May 2007 VA examination, the 
physician opined that there was no direct causal relationship 
between PTSD and hypertension; however, he noted that acute 
elevations of blood pressure have been attributed to anxiety and 
stress.  

Since secondary service connection also encompasses whether a 
service-connected disability aggravates a nonservice-connected 
disability, and this question was not addressed by a VA examiner.

Since an October 2008 VA examiner opined that the Veteran's TIA 
(transient ischemic attack) was secondary hypertension, the 
matter of service connection for cerebral vascular disease in 
inextricably intertwined with service connection for 
hypertension.   Similarly, until decisions are made with 
regarding to the service connection claims, adjudication of 
entitlement to a TDIU rating must be deferred.  Id.  

Accordingly, these matters are REMANDED for the following action:

1.  The Veteran's claims file will be 
returned to the May 2007 VA examiner, if 
available, along with a copy of this remand 
for an opinion; otherwise, the claims file 
should be reviewed by another physician.  
Based on a review of the claims file, the 
examiner must opine as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
hypertension was aggravated by the service-
connected disability PTSD.  The examiner is 
advised that aggravation is defined as a 
chronic worsening of the underlying 
condition as opposed to a temporary flare-
up.  Any opinion the examiner provides must 
be accompanied by an explanation of the 
rationale.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the RO 
must determine whether such information may 
be obtained and undertake reasonable 
efforts to obtain such information.  If 
obtained, the RO must ensure that it 
returns the claims folder to the examiner 
for a non-speculative opinion. 

2.  After completion of the foregoing, and 
undertaking any further development deemed 
necessary, the RO should readjudicate the 
issues of service connection for 
hypertension and cerebral vascular disease, 
and entitlement to a TDIU rating.  If any 
benefit sought on appeal is not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them an 
appropriate opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


